Citation Nr: 0403250	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lichen planus and 
eczematoid dermatitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to 
July 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Buffalo, New York, Department of Veterans Affairs 
Regional Office (RO), which denied an increased rating for 
lichen planus and eczematoid dermatitis.  The notice of 
disagreement was submitted in April 1999.  The statement of 
the case was issued in August 1999.  The veteran submitted a 
substantive appeal (VA Form 1) in April 2000, and the current 
appeal ensued. 

In May 2003, the veteran and his spouse testified at a Travel 
Board hearing in Buffalo, New York, before the undersigned, 
who has been designated by the Chairman of the Board as a 
Veterans Law Judge to conduct the hearing on appeal, and to 
make the final determination of the claim.  A copy of the 
hearing transcript is of record in the claims folder.  

At the May 2003 Travel Board hearing, the veteran raised the 
issue of entitlement to service connection for depression, 
secondary to his service-connected skin condition, and 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  These issues are not 
inextricably intertwined before the issue on appeal.  See 
Harris v. Derwinski, 1 Ve. App. 180(1991).  They are referred 
to the RO for appropriate action.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and his representative contend, in essence, that 
the veteran's skin condition is more severe than the current 
evaluation reflects.  It is also maintained that the 
veteran's skin condition affects his employability.  

A review of the record reflects that the veteran testified at 
his May 2003 hearing that he was to se his physician 
regarding his skin condition the day after the hearing.  
Those records and any other recent medical evidence not of 
record concerning the veteran's skin condition would be 
helpful to the instant claim.  Additionally, a current 
examination of the veteran would be appropriate.   

There has also been a change in the skin regulations under 
38 C.F.R. § 4.118.  The regulations pertaining to the rating 
of eczema and dermatitis were revised effective 
August 30, 2002.  As there has been a change in an applicable 
statute or regulation after the claim was filed but before a 
final decision has been rendered, VA must evaluate the claim 
with consideration given to both the former and the revised 
regulations.  

In addition to the foregoing, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
expanded VA's duty to notify and duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  While the veteran was provided notice 
of the VCAA, regarding claims of service connection, he was 
not advised of his rights and obligations under the VCAA in 
the context of a claim for increase.  This procedural defect 
will need to be corrected.   

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  The 
veteran should be specifically informed 
about any information and evidence not of 
record that is necessary to substantiate 
the claim; the information and evidence 
that VA will seek to provide; the 
information and evidence he is expected 
to provide; and he should be requested to 
provide copies of any evidence in his 
possession that pertains to the claim not 
currently of record.  Additionally, the 
veteran should be informed of the 
evidentiary requirements for increased 
ratings.  

2.  The RO should obtain all VA 
outpatient treatment records from the VA 
clinic in Binghamton, New York and the 
Syracuse, New York VA Hospital since 2001 
to the present and associate those 
records, if any, with the claims folder.  

3.  After obtaining the VA outpatient 
treatment records requested in number 2, 
the veteran should be scheduled for a 
dermatology evaluation to ascertain the 
nature and extent of his service 
connected lichen planus and eczematoid 
dermatitis.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  
The report of this examination should 
then be associated with the claims file.  

4.  Readjudicate the veteran's claim for 
entitlement to an increased rating for 
lichen planus and eczematoid dermatitis.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




